Read, J.
The question is, is a husband in his own right, under the laws of Ohio, authorized to reduce to possession, after the death of hiswife, choses in action accruing to her, as the meritorious cause, during coverture ?
*107, 108Choses in action belonging to the wife before marriage, or accruing to her during coverture, as the meritorious cause, not ^reduced to possession by the husband, survive to her after his death. If the wife die, such choses in action, not having been reduced to possession, subject to her debts, dum sola, are governed by the laws of administration and distribution, charged with such debts. In England and some states of this Union, by force of statutes, the husband, as next of kin, is entitled both to administration and the absolute right of such choses in action. Hence, when the husband is entitled in his own right to the unreduced choses of the wife after her death, subject to her debts, coupled with the right to administer as next of kin, not being bound to account, but only charged personally for the debts of his wife, dum sola, to the extent of such choses, he is permitted to merge the character of administrator, and pursue such chose in his own right. This is the reason of the authorities cited to sustain this bill. But in this state, the husband is not next of kin for inheritance. He may administer, but he must account, not only to creditors of the wife, but to her heirs, under our statute of descent and distribution. Hence, in our slate, having the right only to administer, and not the absolute right in the choses in action which survive to the wife, the husband is not permitted, in his own right, to pursue such choses, either in law or equity. Demurrer sustained and bill dismissed.